             Case 1:20-cv-04875-NRB Document 1 Filed 06/25/20 Page 1 of 9




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

                                     CASE NO. 1:20-CV-04875


 MICHAEL GRECCO PRODUCTIONS,
 INC.,

                 Plaintiff,                           COMPLAINT FOR COPYRIGHT
                                                      INFRINGEMENT
 v.                                                   (INJUNCTIVE RELIEF DEMANDED)

 PIXELS.COM, LLC and TIME USA, LLC,

                 Defendants.



        Plaintiff MICHAEL GRECCO PRODUCTIONS, INC., by and through its undersigned

counsel, brings this Complaint against Defendants PIXELS.COM, LLC and TIME USA, LLC

for damages and injunctive relief, and in support thereof states as follows:

        1.      This is an action arising under the Copyright Act, 17 U.S.C. §§ 501, 1202.

        2.      This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C.

§§ 1331, 1338(a).

        3.      Defendants are subject to personal jurisdiction in New York.

        4.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and 1400(a)

because the events giving rise to the claims occurred in this district, Defendants engaged in

infringement in this district, Defendants reside in this district, and Defendants are subject to

personal jurisdiction in this district.

        5.      Plaintiff MICHAEL GRECCO PRODUCTIONS, INC. (“MGP”), brings this

action for violation of its exclusive rights under the Copyright Act to copy, display, create




                                            SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
             Case 1:20-cv-04875-NRB Document 1 Filed 06/25/20 Page 2 of 9




derivative works and distribute MGP’s original copyrighted works of authorship, and for

falsification of copyright management information.

        6.      Michael Grecco is an award winning commercial photographer noted for his

iconic celebrity portraits, magazine covers, editorial images and advertising spreads.

        7.      MGP owns all the rights to Michael Grecco’s photography including the works at

issue in this action.

        8.      MGP’s images are in high demand. Good examples are the three images at issue

in this case.

        9.      Defendant Pixels.com, LLC is an Illinois limited liability company with its

principal place of business at 2202 Main Street, Santa Monica, CA 90405, and can be served by

serving its Registered Agent, Mr. Sean T. Broihier, 2202 Main Street, Santa Monica, CA 90405

        10.     Pixels owns and operates numerous print on demand websites including

www.fineartamerica.com, www.1xondemand.com, www.bridgemanondemand.com,

www.designerprints.com, www.licensing.pixels.com, www.mobileprints.com, www.pixels.com,

www.scottlistfieldondemand.com, www.shopdeckthewallsart.com, www.shopforart.com, and

www.shopthegreatframeupart.com.

        11.     In truth, Pixels is nothing more than a vehicle for the unlawful exploitation and

infringement of valuable and iconic images like those owned by MGP and created by Michael

Grecco. A large percentage of Pixels’ business is copyright infringement plain and simple.

        12.     Pixels claims protection from the Digital Millennium Copyright Act, but its

business fails to qualify as a service provider under 17 U.S.C. § 512(c).

        13.     Defendant TIME USA, LLC (“Time USA”) is a Delaware limited liability

company with its principal place of business at 225 Liberty Street, New York, New York, 10281,


                                                2
                                            SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
          Case 1:20-cv-04875-NRB Document 1 Filed 06/25/20 Page 3 of 9




and can be served by serving its Registered Agent, CT Corporation System, at 28 Liberty Street,

New York, New York, 10005.

       14.    Time USA is the current owner of the trademark for the American weekly news

magazine and website called “Time.”

       15.    The defendants recently announced that “TIME has selected Pixels to power their

new e-commerce website and sell canvas prints, framed prints, metal prints, and wood prints of

your favorite magazine covers! TIME joins hundreds of globally-recognized brands such as

Sports Illustrated, Vanity Fair, The New Yorker, National Geographic, Vogue, Anne Geddes,

and Major League Baseball that sell through Pixels.com and power their websites with

Pixels.com technology.”

       16.    Defendants are selling Plaintiffs’ Work in numerous locations on the Internet

including at the Time Cover Store located at https://timecoverstore.com/ and

https://pixels.com/overview/lookbooks/time-covers.

       17.    Included among the Time magazine covers displayed and offered for sale at the

defendants’ Time Cover Store are the covers shown in Figures 1, 2 and 3 below.




                                              3
                                          SRIPLAW
                     CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
   Case 1:20-cv-04875-NRB Document 1 Filed 06/25/20 Page 4 of 9




         Figure 1                                         Figure 2
Time Magazine, April 10, 2000                     Time Magazine, May 16, 2005




                                 Figure 1
                         Time Magazine, Dec. 12, 2005




                                     4
                                 SRIPLAW
             CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
          Case 1:20-cv-04875-NRB Document 1 Filed 06/25/20 Page 5 of 9




        18.    The images shown on the covers of the April 10, 2000, May 16, 2005 and

December 12, 2005 issues of Time Magazine, referred to herein as the Works, were created by

Michael Grecco, and are owned by MGP.

        19.    The Work on the April 10, 2000 cover of Time Magazine was registered with the

Register of Copyrights on April 14, 2000 and was assigned the registration number VAu 489-

211. The Certificate of Registration is attached hereto as Exhibit 1. MGP is the owner of the

Work.

        20.    The Work on the May 16, 2005 cover of Time Magazine was registered with the

Register of Copyrights on April 6, 2005 and was assigned the registration number VAu 668-208.

The Certificate of Registration is attached hereto as Exhibit 2. MGP is the owner of the Work.

        21.    The Work on the December 12, 2005 cover of Time Magazine was registered

with the Register of Copyrights on January 5, 2006 and was assigned the registration number

VAu 688-677. The Certificate of Registration is attached hereto as Exhibit 3. MGP is the owner

of the Work.

        22.    MGP previously licensed the Works at issue in this case to the company that

owned Time Magazine at the time of the publications of the April 10, 2000, May 16, 2005 and

December 12, 2005 issues of Time Magazine for the limited use of the Works as the cover

photos for those issues.

        23.    Neither MGP nor Grecco ever licensed the Works to Pixels or Time USA for the

purposes for which the defendants are using the Works now, namely the making of “canvas

prints, framed prints, metal prints, and wood prints.”

        24.    In connection with the display, copying and sale of the Works defendants have

falsified copyright management information by: a) falsely claiming ownership of or rights to


                                                5
                                            SRIPLAW
                     CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
           Case 1:20-cv-04875-NRB Document 1 Filed 06/25/20 Page 6 of 9




plaintiff’s work by superimposing the name of their website “fineartamerica.com” on “full

resolution previews” of plaintiffs’ Work, and b) falsely crediting “Time” as the

photographer/artist instead of crediting MGP or Grecco, as shown in Figure 4 below.

                                            Figure 2
                     “full-resolution” preview with false and altered CMI




         25.   The sale of “canvas prints, framed prints, metal prints, and wood prints” of the

Works by defendants competes with MGP and Grecco whose work has been purchased by

collectors and exhibited at galleries and museums.

         26.   None of the defendants bothered to seek permission or license from MGP or

Grecco in order to sell “canvas prints, framed prints, metal prints, and wood prints” of the

Works.


                                               6
                                           SRIPLAW
                     CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
              Case 1:20-cv-04875-NRB Document 1 Filed 06/25/20 Page 7 of 9




        27.      None of the defendants ever requested or received permission to place the

“fineartamerica.com” watermark on the Works.

        28.      The Works are rare and valuable.

        29.      The defendants’ continued exploitation and sale of the Work causes harm to MGP

that cannot be addressed by damages alone.

        30.      Defendants purposefully disregarded copyright law based on its misplaced belief

that they are entitled to protection pursuant the DMCA safe harbor. Defendants are not entitled to

safe harbor or other defense pursuant to 17 U.S.C. § 512 in this action. Defendants’ business

model facilitates and profits from rampant copyright infringement.

                                        COUNT I
                                 COPYRIGHT INFRINGEMENT

        31.      Plaintiff incorporates the allegations of paragraphs 1 through 30 of this Complaint

as if fully set forth herein.

        32.      Plaintiff owns a valid copyright in the Work at issue in this case.

        33.      Plaintiff registered the Work at issue in this case with the Register of Copyrights

pursuant to 17 U.S.C. § 411(a).

        34.       Defendants copied, displayed, and distributed the Work at issue in this case and

made derivatives of the Work without Plaintiff’s authorization in violation of 17 U.S.C. § 501.

        35.      Defendants performed the acts alleged in the course and scope of its business

activities.

        36.      Defendants’ acts were willful.

        37.      Plaintiff has been damaged.

        38.      The harm caused to plaintiff has been irreparable.



                                                   7
                                               SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
           Case 1:20-cv-04875-NRB Document 1 Filed 06/25/20 Page 8 of 9




                                COUNT II
          FALSIFICATION OF COPYRIGHT MANAGEMENT INFORMATION

        39.     Plaintiff incorporates the allegations of paragraphs 1 through 30 of this Complaint

as if fully set forth herein.

        40.     Defendants knowingly and with the intent to enable or facilitate copyright

infringement, provided CMI that is false in connection with the defendants’ copying and display

of the Work at issue in this action in violation of 17 U.S.C. § 1202(a).

        41.     Defendants caused, directed and authorized others commit these acts knowing or

having reasonable grounds to know that they will induce, enable, facilitate or conceal

infringement of Plaintiff’s rights in the Work at issue in this action protected under the Copyright

Act.

        42.     Plaintiff has been damaged.

        43.     The harm caused to Plaintiff is irreparable.

        WHEREFORE, Plaintiff Michael Grecco Productions, Inc. prays for judgment against

Defendants Pixels.com, LLC and Time USA, LLC that:

                    a. Defendants and their officers, agents, servants, employees, affiliated

                         entities, and all of those in active concert with them, be preliminarily and

                         permanently enjoined from committing the acts alleged herein in violation

                         of 17 U.S.C. §§ 501, 1203;

                    b. Defendants be required to pay Plaintiff its actual damages and Defendants’

                         profits attributable to the infringement, or, at Plaintiff’s election, statutory

                         damages, as provided in 17 U.S.C. §§ 504, 1203;

                    c. Plaintiff be awarded its attorneys’ fees and costs of suit under the

                         applicable statutes sued upon;

                                                   8
                                               SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
        Case 1:20-cv-04875-NRB Document 1 Filed 06/25/20 Page 9 of 9




                 d. Defendants be required to account for all profits, income, receipts, or other

                     benefits derived by Defendants as a result of their unlawful conduct;

                 e. Plaintiff be awarded prejudgment interest; and

                 f. Plaintiff be awarded such other and further relief as the Court deems just

                     and proper.

                                       JURY DEMAND

      Plaintiff hereby demands a trial by jury of all issues so triable.

DATED: June 25, 2020                         Respectfully submitted,


                                             /s/ Joel B. Rothman
                                             JOEL B. ROTHMAN (JR0352)
                                             joel.rothman@sriplaw.com
                                             JOSEPH A. DUNNE (JD0674)
                                             joseph.dunne@sriplaw.com
                                             JONAH A. GROSSBARDT (JG5854)
                                             jonah.grossbardt@sriplaw.com

                                             SRIPLAW
                                             125 Maiden Lane
                                             Suite 5C
                                             New York, NY 10038
                                             929.200.8446 – Telephone
                                             561.404.4353 – Facsimile

                                             Attorneys for Plaintiff Michael Grecco Productions,
                                             Inc.




                                               9
                                           SRIPLAW
                    CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
